Title: From Josiah, III Quincy to John Quincy Adams, 23 November 1804
From: Quincy, Josiah, III
To: Adams, John Quincy



Dear Sir,
Boston. 23. Nov. 1804.

I am duly sensible of your polite attention in your letter of the 13. Inst. and its inclosure. It is doing me a very acceptable and important service, to provide me, as you propose, with the documents of the expiring Congress and will lay me under many obligations. Should any of them be too voluminous for your franking power to cover you need not hesitate to inclose them, on that account, by the mail. This, or any other expense, I shall be happy, and shall insist upon reimbursing to you. I wish, also, to become a subscriber to one of the Washington papers, either Smiths, or the Federalist. I incline to that, which will give me the best views of the government rules and plans of proceeding, and the justest transcript of Congressional debates. I think, you told me, when at Quincy, that the former was most celebrated on both these accounts. I will thank you, for that, which with these ends, you judge will best answer my purposes, and direct it to be inclosed to me from the first of January. If payment in advance be necessary you will be kind enough to do me that favour;—I suppose however they will wait untill I come to Washington for their money.
You have heard before this time of the headlong course of old Massachusetts. She has fallen like Entellus—ultro  Ipse gravis graviter que ad terram pondere vasto concidit.
God grant, that, like this pious and nervous hero, she may rise with renewed vigour from her prostrate state.
At non tardatus casu, neque territus heros
Acrior ad pugnam redit, ac uim suscitat ira
Tum pudor incendit vires et conscia virtus.—
It is more, however, than I expect. I fear that the evil has a deeper root than federalists are willing to allow. Undoubtedly the unworthy means to which their adversaries have condescended on the late election have effected a material, and I cannot but apprehend, more than a temporary effect upon the mass of the people. Men, who hesitate at every thing contend at unequal odds with men, who stick at nothing. A degree of organization has been effected in the opposite party unexampled, I suspect, in this country, since the revolutionary committees of 1776. It cannot be denied that they are themselves surprized, not less than we, at the success of their own measures. It is easy to point out causes of defeat after the day is lost. And accordingly men are accusing one another and condemning particular measures, to which either the fault is not attributable, or if it be is certainly their connexion with the disaster could not have been foreseen. There is, however, certainly this consolation, if the loss be owing to the indifference or inactivity of our party, it could not have happened on a more innocent occasion, as success could not have changed the result. And it may give such a spring to our exertions as the security resulting from our uninterrupted majorities made necessary. If on the other hand this be, in truth precursor of a change in our affairs and our state politics, which the moral and intellectual condition of the people renders inevitable, I know not why we should wish to postpone a struggle which will probably be more terrible, in proportion to the advanced situation of the country, with respect to numbers, riches and power. Such thoughts, I trust, are the dreams of despondence. I yet believe in the Stamina of the New England Constitution, which a sudden fever in the blood may seize, but cannot finally dissolve.
I see Dr. Mitchell is admitted of your Senatorial fraternity. How lucky it is that you were elevated to the dignity of member of the Society for the Study of  Nat: Phil. in Boston. You will doubtless hold now with advantage discussions with the great man on Septon and Arote; and hear him explode his political Gas, which, according to the saying of the wit on the scientific, will be nothing less than beholding him with great ostentation “pouring nothing, out of nothing, with especial care to spill nothing—
Remember me very respectfully to Mrs. Adams and believe me with great respect / yr most obedt Sert.
Josiah Quincy